Title: From George Washington to Henry Lee, 14 March 1789
From: Washington, George
To: Lee, Henry



My dear Sir,
Mount Vernon Mar: 14th 1789

Your letter of this date, was put into my hands on my return from a ride at the moment dinner was waiting; for wch reason I have only time to express—in a single word—my love & thanks for the sentiments contained in it; and to assure you, that my best wishes, in which Mrs Washington unites, are presented to Mrs Lee; and that with sincere regard and affection I am ever Yours

Go: Washington


P.S. If we have any thing which can be of service to Mrs Lee on her passage please to commd it.

